After Remand from the Alabama Supreme Court

McMILLAN, Presiding Judge.
On August 22, 2003, this Court affirmed the dismissal of Willie J. Brooks’s petition for writ of habeas corpus, in an unpublished memorandum. Brooks v. State (No. CR-02-0788), 886 So.2d 182 (Ala.Crim.App.2003)(table). In Ex parte Brooks, 897 So.2d 1017 (Ala.2004), the Alabama Supreme Court reversed the judgment of this Court on the authority of Ex parte Floyd, 457 So.2d 961 (Ala.1984). Therefore, the judgment of the circuit court is reversed and this cause is remanded to the circuit court for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
COBB, BASCHAB, SHAW, and WISE, JJ., concur.